Citation Nr: 1444811	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected glomerulonephritis with hypertension.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected glomerulonephritis with hypertension.  

3.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to service-connected glomerulonephritis with hypertension.  

4.  Entitlement to an increased (compensable) disability evaluation for acne vulgaris. 

5.  Entitlement to an increased disability evaluation for glomerulonephritis with hypertension, currently rated as 30 percent disabling.  

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office located in Buffalo, New York.  

The issues of service connection for ED, to include as secondary to service-connected glomerulonephritis with hypertension; service connection for DM, to include as secondary to service-connected glomerulonephritis with hypertension; entitlement to an increased (compensable) disability evaluation for acne vulgaris; entitlement to an increased disability evaluation for glomerulonephritis with hypertension, currently rated as 30 percent disabling; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Any current bilateral cataract disorder is not of service origin nor is it etiologically related to any service-connected disability.  


CONCLUSION OF LAW

Bilateral cataracts were not incurred in service, nor were they caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  The Board notes that in a November 2013 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the November 2013 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent post service treatment records have been requested and that all pertinent records have been obtained.  

As it relates to the necessity for an examination, the Veteran was afforded a VA examination in December 2013.  The results from this examination are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Bilateral Cataracts

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Cataracts are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran maintains that his bilateral cataracts are caused or aggravated by his service-connected glomerulonephritis with hypertension or in the alternative are related to his period of service.  

Service treatment records do not reveal any findings of cataracts nor are there any findings of cataracts until many decades following the Veteran's separation from service.  

The Veteran was afforded a VA examination in August 2012 to determine the etiology of any current eye disorders.  Following examination, the examiner indicated that the Veteran's cataracts were most likely age-related.  

The Veteran was afforded an additional VA eye examination in December 2013.  Following examination, the examiner indicated that the Veteran's bilateral cataracts were less likely than not proximately due to or the result of his service-connected glomerulonephritis with hypertension.  The examiner stated that there was no association between cataracts and glomerulonephritis.  He further reported that the Veteran's cataracts were age-related and not related to diabetes.  

In support of his claim, the Veteran submitted several articles demonstrating a relationship between high blood pressure and the development of cataracts.  

The Board finds that the weight of the evidence is against the conclusion that the Veteran's bilateral cataracts had their onset in service.  The service treatment records do not reveal any complaints or findings of cataracts during the Veteran's period of service.  Furthermore, as noted above, treatment records confirm that he was not diagnosed with cataracts until many years following service; therefore, the evidence does not reflect in-service cataracts. 

As to the Veteran's belief that his cataracts are related to his period of service or his service-connected glomerulonephritis with hypertension, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of cataracts falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of relating the cataracts to service or to the service-connected glomerulonephritis with hypertension are not competent in the present case, because the Veteran is not competent to state that this disorder was incurred in service or is related to the service-connected glomerulonephritis with hypertension.  See Davidson v. Shinseki, 581 F.3d 1313 , 316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such diagnoses requires clinical or diagnostic testing.  There were no cataract findings in service or soon after service.  Additionally, an opinion of etiology would require knowledge of the complexities of the vision system and the various causes of cataracts, and would involve objective clinical testing that the Veteran is not competent to perform.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current cataracts to his period of service.  He has not provided either medical evidence or an opinion to support this proposition. Furthermore, the VA examiner specifically indicated that the Veteran's cataracts were age-related.  In sum, the preponderance of the evidence weighs against a finding that any current cataracts developed in service or are otherwise related to his period of service. 

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current cataracts are proximately due to or aggravated by his service-connected glomerulonephritis with hypertension.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his cataracts and his service-connected glomerulonephritis and submitted a medical article, wherein it was noted that high blood pressure could cause cataracts.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The article/medical treatise submitted by the appellant is general in nature as opposed to specifically addressing the Veteran's case and is of little probative value.   In contrast, the December 2013 VA examiner opined that the Veteran's cataracts were age-related and were not proximately due to or the result of the Veteran's service-connected glomerulonephritis with no association between the two or to his diabetes.  The VA examiner provided rationale to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.  In sum, the preponderance of the evidence weighs against a finding that any current cataracts were caused or aggravated by the Veteran's service-connected glomerulonephritis with hypertension.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral cataracts on a direct basis and on a secondary basis, and the claim must be denied.


ORDER

Service connection for bilateral cataracts is denied.  


REMAND

As it relates to the clam of service connection for DM, to include as secondary to service-connected glomerulonephritis with hypertension, the Board notes that the Veteran was afforded a VA examination in May 2012 to determine the etiology of the Veteran's DM.  In the examination report, the examiner checked the box indicating that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  As rationale to support his opinion, the examiner indicated that there was no relationship between glomerulonephritis and DM in the literature and that there was nearly a 30 year gap between the two diagnoses.  The examiner did not check any of the boxes in the report relating to secondary service connection opinions, to include by way of aggravation.  Based upon the above, the claims file should be returned to the May 2012 VA examiner, if available, and he should be requested to render an opinion as to whether it was at least as likely as not that the Veteran's current DM had its onset in service or was otherwise related to service or, in the alternative, was caused or aggravated (permanently worsened) by his service-connected glomerulonephritis with hypertension or any other service-connected disability.  

As it relates to the claim of service connection for ED, the Board notes that the Veteran was afforded a VA examination in August 2012 with the examiner rendering an opinion at that time with regard to the Veteran's ED.  The examiner checked the box indicating that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that after careful review of the records, interview of the Veteran, and search of the literature, it was his opinion that the Veteran's ED was less likely than not caused by or a result of his service-connected glomerulonephritis with hypertension and that it was more likely multifactorial.  The examiner stated that the Veteran's ED was related to a number of factors, to include poorly controlled DM.  The Board notes that in addition to not addressing the question or aggravation, the examiner also indicated that the Veteran's ED was possibly related to his DM, which, as noted above, is also being remanded for further development.  As such, the claims folder should be returned to the August 2012 VA examiner, if available, and he should be requested to render an opinion as to whether it is at least as likely as not that the Veteran's current ED had its onset in service or is otherwise related to service or, in the alternative, is caused or aggravated (permanently worsened) by his service-connected glomerulonephritis with hypertension or any other service-connected disability, to include DM if service connection is granted for that disability.  

As it relates to the claim for a higher evaluation for glomerulonephritis with hypertension, the Board notes that in the March 2014 supplemental statement of the case reference is made to a December 2013 VA examination.  Review of the claims folder, Virtual VA, and VBMS, reveals no such report.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  Moreover, the Board observes that in conjunction with his claim for a stroke, the Veteran was afforded a VA examination in August 2014 (which the Board notes will in all probability result in the granting of service connection for residuals of stroke), the examiner indicated that the Veteran's glomerulonephritis with hypertension had recently worsened.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Given the foregoing, an attempt should be made to associate the results of the December 2013 VA examination with the record and the Veteran should be afforded an additional VA examination to determine the current severity of his service-connected glomerulonephritis with hypertension.

As it relates to the claim for an increased evaluation for acne vulgaris, the Board again notes that in the March 2014 supplemental statement of the case, reference is made to the findings made at the time of a December 2013 VA examination.  The claims file, Virtual VA, and VBMS reveal no such report.  An attempt should be made to obtain this report and associate it with the record.  If the report is not available, the Veteran should be afforded a VA examination to determine the severity of his current acne vulgaris.  

The TDIU is inextricably intertwined with all the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

As this matter is in remand status, all additional VA treatment records from March 2014 to the present should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to associate with the record copies of the Veteran's December 2013 VA examinations relating to his service-connected glomerulonephritis with hypertension and acne vulgaris.  If the examination reports are not available, the RO should indicate what steps were taken to obtain these reports.  The RO should also obtain copies of all treatment records of the Veteran from any identified VA facility for the period since March 2014.  

2.  The RO should request that the Veteran identify the name and addresses of all treatment providers/facilities who have treated him for DM, ED, glomerulonephritis with hypertension, and acne vulgaris since March 2014.  Following receipt of written authorizations to obtain treatment records from those facilities, where necessary, obtain and associate these treatment records with the VA record.  

3.  After performing the above, return the claims file to the VA examiner who performed the May 2012 DM VA examination.  Following a complete review of the claims file, to include all records in Virtual VA and VBMS, the examiner is requested to provide the following opinions:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current DM had its onset in service or is otherwise related to service?  If not, is it at least as likely as not that the Veteran's DM was caused or aggravated (permanently worsened) by his service-connected glomerulonephritis with hypertension or any other service-connected disability.  

Complete detailed rationale is requested for each opinion. 

4.  After performing the (1) (2) and (3) above, return the claims file to the VA examiner who performed the August 2012 ED VA examination.  Following a complete review of the claims file, to include all records in Virtual VA and VBMS, the examiner is requested to provide the following opinions:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current ED had its onset in service or is otherwise related to service?  If not, is it at least as likely as not that the Veteran's ED was caused or aggravated (permanently worsened) by his service-connected glomerulonephritis with hypertension or any other service-connected disability?  

Complete detailed rationale is requested for each opinion.  

5.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the severity of his service-connected glomerulonephritis with hypertension.  All indicated tests and studies should be performed and all findings should be reported in detail.  The clams file, including all records in Virtual VA and VBMS, and any records obtained in conjunction with the above development should be made available for review and the examiner should note such review in his/her report.  The VA examination should perform any necessary diagnostic studies, to include urinalysis, and should describe the current manifestations of renal dysfunction.  The medical findings must be set forth in terms conforming to the applicable rating criteria of 38 C.F.R. § 4.115a, relating to renal dysfunction.

6.  If the December 2013 VA examination report relating to acne vulgaris is unavailable for review, schedule the Veteran for a VA examination to determine the severity of any current acne vulgaris.  All indicated tests and studies are to be performed and all findings should be reported in detail.  The claims folder, to include all records in Virtual VA and VBMS, should be reviewed by the examiner and the examiner should note such review in his/her report.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should describe in detail the scars.  The size (width and length) of the scars should be measured, total body area affected reported and any disfiguring characteristics of the scars should be specifically noted. 

The examiner should state whether the scars result in any limitation of function.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

7.  After the above, schedule the Veteran for review by a VA vocational rehabilitation specialist or vocational specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The claims folder and all other records should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The examiner must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions/types of employment would be inconsistent with/preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. 

8.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing all indicated development, including, if necessary, pursuant to § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


